The questions for determination here are presented in motion of defendants in error to dismiss the appeal.
It appears that the case-made was not served, signed, and settled within the time, fixed by the trial judge for serving, signing, and settling same. It does appear, however, that the judge who tried the case made an order extending the time for service and settlement of case-made, but it appears also that he was not the regular judge of the district in which the case was tried, but was a judge who had been assigned to such district from another district, and that he made said order of extension after his term of assignment had expired.
A district judge assigned to hold court outside of his district has no authority, after the expiration of the time fixed in the order of assignment, to grant an extension of time for preparing and serving case-made, in a case tried before him under such assignment. First State Bank of Mt. Park v. School District 65, 63 Okla. 233, 164 P. 102; McGuire v. McGuire,78 Okla. 164, 189 P. 193.
It appears also that final judgment overruling demurrer to the evidence and motion for new trial was rendered January 29, 1920, and that petition in error and purported case-made were not filed in this court until September 16, 1920, more than six months from date of final judgment. Therefore this court is without jurisdiction to determine any questions which might otherwise be determined on transcript. Chapter 18, Session Laws 1910-11: Thomason et al. v. Champlin, 43 Okla. 86,141 P. 411.
It follows, therefore, that the appeal must be dismissed, and it is so ordered.
PITCHFORD, KANE, KENNAMER, and MILLER, JJ., concur.